Citation Nr: 0017760	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which, in pertinent part, denied 
service connection for bilateral hearing loss.


FINDING OF FACT

There is no competent medical evidence of hearing impairment 
that meets the VA criteria for service-connectable hearing 
loss.


CONCLUSIONS OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68. For purposes of a 
hearing loss claim, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).  Service connection may be presumed if 
a hearing loss disability was manifested to a degree of ten 
percent within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

The veteran asserts that during service, he was told by 
medical officials that he had lost some of his hearing.  His 
statements are presumed to be credible for purposes of 
determining whether his claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing King 
v. Brown, 5 Vet. App. 19, 21 (1993)).  See also 38 U.S.C.A. § 
1154(b).  He maintains that he now experiences bilateral 
hearing loss as a direct result of his military service.  

Service medical records reveal that the appellant showed a 
significant threshold shift following his 15 hour noise free 
annual hearing test on September 7, 1997, and was scheduled 
for a follow up examination on September 9, 1997 which 
revealed that his TM's (tympanic membranes) were intact and 
there were no signs of infection or scarring.  Valsalva was 
positive.  The assessment was of STS (soft tissue swelling) 
on the left, and the appellant was counseled on the effects 
of noise on hearing and proper hearing protection.  A 40 hour 
noise free hearing exam was scheduled for September 15, 1997.  

The veteran's September 17, 1997 military separation 
examination described his ears as normal on general medical 
evaluation.  The following audiometric readings were 
indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
5
10
LEFT
20
25
15
20
15

There are no medical records indicating hearing loss 
following service. 

The record is devoid of any competent medical evidence 
indicating that the veteran has hearing loss pursuant to the 
applicable VA criteria.  The veteran relies upon his own 
evaluation that he currently has qualifying hearing loss for 
service connection purposes.  This is not sufficient to 
establish the diagnosis component of a well-grounded claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (veteran 
cannot rely upon his own opinions as to medical matters); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, the veteran is not entitled to the presumption 
that hearing loss arises from service where it occurs within 
a year of service separation, since it has been more than 2 
years since his military separation.  See 38 C.F.R. §§ 3.307, 
3.309(a) (1999).

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.



ORDER

Having found the claim for entitlement to service connection 
for bilateral hearing loss not well grounded, the appeal is 
denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

